ORDER

Petitioner’s murder convictions and death sentence have been affirmed at each stage of review to which he is entitled as a matter of right, and the date for execution of the death sentence is set for August 1, 2003, before sunrise. Petitioner now files a “Petition For The Consideration Of New Evidence Pursuant To Indiana Code 35-50-2-9(K),” with various attachments.
The Court finds that additional briefing may be of assistance, and directs the State to respond to the petition. The State’s response shall be' subject to the form requirements specified in Appellate Rule 34(G), shall not exceed 5000 words, and shall be accompanied by a word count certificate in compliance with Rule 44(F). The response shall be physically on file with the Clerk no later than noon, July 24, 2003. To minimize any delay in the service and receipt of papers, the attorneys are ordered to certify in papers presented for filing that copies have been sent by fax or electronic mail to the other party’s attorney.
The Court will then take the matter under advisement.